ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Kiewit Building Group Inc.                  )      ASBCA Nos. 60725, 60877, 60878
                                            )                 60895,60945,60946
                                            )                 60947,61165,61330
                                            )
Under Contract No. W911KB-12-C-001 l        )

APPEARANCES FOR THE APPELLANT:                     Michael A. Branca, Esq.
                                                   Jesse S. Keene, Esq.
                                                    Peckar & Abramson, P.C.
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Carl F. Olson, Esq.
                                                   Kyle B. Davis, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Alaska

                               ORDER OF DISMISSAL

        The parties have advised the Board they have resolved the disputes and have requested
that the appeals be dismissed with prejudice. Accordingly, for good cause shown, the appeals
are dismissed with prejudice. This dismissal leaves no appeals remaining before the Board
arising from the performance of Contract No. W911KB-12-C-001 l. The Board commends
the parties for their successful efforts to resolve the appeals.

      Dated: June 6, 2018



                                                                                y
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60725, 60877, 60878, 60895, 60945,
60946, 60947, 61165, 61330, Appeals of Kiewit Building Group Inc., rendered in
conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                                                                            ~

                                                                                             '
                                                                                            II
                                                                                            '
                                                                                                '




                                                                                            I
                                                                                            f
                                            2

                                                                                            I
                                                                                            t